Howe, J.
The defendant has appealed from a judgment made final ■after default, and makes the point that he was never legally cited. The return does not show a citation technically regular, but the record reveals the fact that after the sequestration and the service of citation, such as it was, the defendant came into court by a petition, alleged that this suit was “pending” against him, availed himself of the privilege of a defendant to bond the property and take it from possession of the court, and prayed for general relief. We do not think that -after such an appearance ho can be heard to say that he was not regularly cited. 21 An. 438 ; 22 An.. 368, Abbott v. Wilbur.
Judgment affirmed.